Citation Nr: 0939993	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-24 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of the delimiting date for 
education assistance benefits under Title 38 of the United 
States Code, Chapter 30 (Montgomery GI Bill),  beyond March 
26, 2009.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran had active service from April 1973 to September 
1982 and from November 1985 to February 1997.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal of an adverse determination, dated in 
November 2005, of a Department of Veterans Affairs (VA) 
Regional Office (RO).  

In August 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file.  At the hearing, the Veteran 
submitted additional evidence and waived the right to have 
the evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

A veteran who is eligible under Title 38 of United States 
Code, Chapter 30 (Montgomery GI Bill (MGIB)), is entitled to 
36 months of educational assistance, which must be used 
within 10 years of discharge from active duty.  38 U.S.C.A. 
§ 3031; 38 C.F.R. § 21.7050(a).  

In this case, the Veteran is a "convert" to Chapter 30 
benefits from Chapter 34 educational assistance benefits, 
which expired on December 31, 1989.  38 U.S.C.A. 
§ 3011(a)(1)(B).   

For individuals whose eligibility is based on 38 U.S.C.A. § 
3011(a)(1)(B), the 10-year period of eligibility is reduced 
by the amount of time equal to the time that the Veteran was 
not serving on active duty during the period beginning 
January 1, 1977, and ending June 30, 1985.  38 U.S.C.A. § 
3031(e); 38 C.F.R. § 21.7050(b). 

The Veteran was discharged from her second period of active 
duty on February 28, 1997, and while she was not entitled to 
Chapter 30 educational assistance benefits at that time, a 
change in law allowed her to "convert" to Chapter 30 
benefits.  See Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-103, § 105, 115 Stat. 967, 982-83 
(December 27, 2001).  

Due to the law change in December 2001, the Veteran's 10-year 
period of eligibility began on December 28, 2001, resulting 
in a delimiting date of December 28, 2011.  However, the 
delimiting date was adjusted backwards to March 26, 2009, 
because her period of eligibility had to be shortened by the 
33 months and 3 days that she was not serving on active duty 
during the period beginning January 1, 1977, and ending June 
30, 1985.  

In September 2004, the Veteran filed an application for VA 
education benefits, and the RO initially denied her claim in 
October 2004.  In November 2005, the RO described her 
entitlement to MGIB benefits, explaining the reason for 
shortening her period of eligibility.  The Veteran in August 
2006 filed a notice of disagreement, arguing for an extension 
of the delimiting date for MGIB educational assistance.  

The Veteran has asserted in statements and testimony that she 
is unable to take full advantage of her education benefits 
for several reasons, and that her delimiting date should be 
extended.  She testified that she was initially unaware of 
the law change in 2001, to make her eligible for educational 
assistance.  She testified that the VA initially denied her 
application for educational benefits in 2004, when she 
learned of her eligibility, which produced a delay in 
starting an educational program until after November 2005, 
when she was finally informed of her eligibility after she 
had sent an inquiry to the VA Secretary.  She testified that 
training was medically infeasible for the Fall semesters in 
2007 and in 2008 due to injuries obtained in a motor vehicle 
accident and due to illness requiring surgery.  She submitted 
some evidence at the hearing in the form of medical bills and 
a medical statement, which related to her having to withdraw 
from an educational program in the Fall of 2007 and Fall of 
2008.  

The law provides that VA shall grant an extension of the 
applicable delimiting period provided that the veteran 
applies for an extension within a specified time period, and 
she was prevented from initiating or completing the chosen 
program during the original period due to physical or mental 
disability that did not result from the veteran's willful 
misconduct.  38 C.F.R. § 21.7051(a)(2).  

It must be clearly established by medical evidence that such 
a program of education was medically infeasible.  38 C.F.R. § 
21.7051(a)(2).  The VA must receive a claim for an extended 
period of eligibility by the later of the following dates:  
one year from the date on which the veteran's original period 
of eligibility ended, or one year from the date on which the 
veteran's physical or mental disability no longer prevented 
him from beginning or resuming a chosen program of education.  
38 C.F.R. §§ 21.1033(c), 21.7051(a).  

A review of the record indicates that the evidence of record 
is insufficient to decide the claim.  Therefore further 
development under the duty to assist is required.  In 
particular, additional medical evidence is required to 
determine the medical infeasibility of completing the 
semester programs about which the Veteran testified.  

Accordingly, this case is REMANDED for the following action:

1. Obtain a copy of the Certificate of 
Eligibility under Chapter 30, the 
Montgomery GI Bill, dated November 18, 
2005, which is cited in the statement 
of the case.  If the record does not 
exist or further efforts to obtain the 
record would be futile, notify the 
Veteran in accordance with 38 C.F.R. 
§ 3.159(e).

2. Ask the Veteran to identify or 
submit private medical records to 
support her allegation that she was 
prevented from continuing in her 
educational program for the school 
semesters in the Fall of 2007 and in 
the Fall of 2008, or authorize VA 
through a medical release to obtain the 
records on her behalf.

3. Ask the Veteran to identify VA 
records or service department records 
to support her allegation that she was 
prevented from continuing in her 
educational program for the school 
semesters in the Fall of 2007 and in 
the Fall of 2008. 

4. After the completion of the above 
development, readjudicate the claim to 
include consideration of extending the 
delimiting date for education 
assistance benefits based on medical 
infeasibility of completing an 
educational program in the Fall 
semesters of 2007 and 2008.  If the 
benefit sought remains denied, furnish 
the Veteran a supplemental statement of 
the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


